Citation Nr: 1730718	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine (cervical spine disability).

3. Entitlement to a disability rating in excess of 10 percent for residuals of fractures of D-12, D-7, and L-1 (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Ralph Bratch, Attorney




INTRODUCTION

The Veteran had active service from January 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a September 2011 rating decision from the VA RO in Jackson, Mississippi.  Jurisdiction over the Veteran's claims is currently with the VA RO in St. Petersburg, Florida.   

The Veteran testified at a hearing before a Decision Review Officer (DRO) regarding his psychiatric disorder in May 2011.  A copy of the transcript has been associated with the claims file.  

The Veteran subsequently requested a Board hearing.  One was scheduled for February 2016 and he was notified of this in January 2016.  He failed to report for the hearing.  A second hearing was scheduled for March 2016 and he was notified of this in February 2016 and again he did not report for the hearing.  He has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Veteran's attorney has submitted additional evidence following the issuance of the most recent Supplemental Statement of the Case (SSOC) in October 2012.  As this case was certified to the Board on February 1, 2013, a waiver of initial AOJ consideration is needed.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  However, there is no prejudice to the Veteran in this case because service connection for an acquired psychiatric order is being granted.  

The issues of entitlement to increased disability ratings for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  In this case, which was certified to the Board in February 2013, the diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders had been adopted by the VA.  38 C.F.R. § 4.125 (2014).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Service connection for PTSD may also be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  38 C.F.R. § 3.304(f)(3) (2016).  

A medical diagnosis of PTSD has long been required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1353-54 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").

At issue in this case is whether the Veteran has been diagnosed with PTSD, as the only other Axis I diagnosis that is present is alcohol abuse.  

In July 2009, the Veteran underwent a VA examination.  The examiner found that the Veteran did not have PTSD.  The examiner noted that the Veteran had persistent reexperiencing of his trauma, nightmares, intrusive thoughts, and avoidant behavior.  However, the examiner noted that the Veteran stated that his stressor "...never really bothered [him] that much."  The examiner noted that the Veteran had mild, episodic memories of the crash when he saw a helicopter or news stories about aircraft crashes.  

In September 2012, the Veteran underwent a second VA examination.  The examiner did not review the Veteran's claims file, but did so later and provided an addendum opinion.  The September 2012 VA examiner stated that the Veteran did not have PTSD.  The examiner stated that Criteria B, C, and D (reexperiencing, avoidance and numbing, and hyperarousal) of a diagnosis of PTSD under the DSM-IV were not met.  The examiner addressed the private opinion provided by Dr. C. W. by stating that, "[i]t would be speculative to explain the discrepancy in diagnosis of PTSD that was reportedly made [b]y veteran's previous mental health provider, Dr. W[], without review of how he derived his diagnosis without supportive testing or interview scales.  Reports of isolated symptoms of PTSD are not sufficient to make a DSM-IV diagnosis."  

The opinions of the July 2009 and September 2012 VA examiners provide probative evidence against the Veteran's claim.  
In May 2010, Dr. C. W., a private health care provider, diagnosed PTSD under the DSM-IV and found that it was due to combat.  In November 2012, Dr. C. W. diagnosed PTSD and alcohol abuse.  He found that the Veteran had persistent arousal, avoidance and reexperiencing, social detachment, an inability to have loving feelings, and an inability to have meaningful relationships.  Dr. C. W. stated that these symptoms were caused by PTSD.  He also found that the Veteran's symptoms satisfied Criteria A-F sufficient to render a diagnosis of PTSD under the DSM-IV.  

In August 2016, Dr. S. F., a private health care provider, diagnosed PTSD under the DSM-IV and noted that the Veteran had "catastrophic" exposure to combat.  Dr. S. F. enumerated the diagnostic criteria for PTSD and found that all of them were met.  He concluded that the Veteran had PTSD that was related to his confirmed stressor.  In formulating this opinion, Dr. S. F. reviewed the Veteran's claims file and specifically mentioned reviewing military records, VA treatment records, and psychiatric treatment records.  

The private opinions provide probative evidence in favor of the Veteran's claim. 

The VA examiners' opinions and the findings of Drs. C. W. and S. F. are of equal probative weight, and the Board finds that the Veteran has a diagnosis of PTSD.  

The Veteran's stressor is well documented in his service treatment records: he survived a helicopter crash which killed all of the other crewmembers.  
Service connection for PTSD may not be granted specifically under 38 C.F.R. § 3.304(f)(3)  because Drs. C. W. and S. F. are private health care providers who have not been contracted by VA.  38 C.F.R. § 3.304(f)(3) (2016).  However, their nexus opinions are sufficient to grant service connection under 38 C.F.R. § 3.304(f).  

Given the granting of the benefit, any further development or notification action  would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder is granted.  


REMAND

The U. S. Court of Appeals for Veterans Claims has set forth requirements that a VA examination for a musculoskeletal disability must satisfy to be adequate.  Specifically, that under 38 C.F.R. § 4.59, a VA examination must test the range of motion in both active and passive motion as well as weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The July 2011 VA examination does not provide this information, and is therefore inadequate.  A new examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination(s) to assess both the neurological and orthopedic manifestations of his service-connected cervical and lumbar spine disabilities.  The claims file must be reviewed in conjunction with the examination.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the cervical and lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for his or her opinion(s) in the examination report.  

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


